                                                              JS-6
                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                         WESTERN DIVISION



HAMID YAZDANBAKHESH,                   Case No. CV 18-06482-AG (DFM)

         Petitioner,                   JUDGMENT

            v.

WARDEN,

         Respondent.



     Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
     IT IS ADJUDGED that this action is dismissed without prejudice.


Date: April 30, 2019                    ___________________________
                                        ANDREW J. GUILFORD
                                        United States District Judge
